UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JORGE MIGUEL et al.,
                               Plaintiffs,
                                                                   19-CV-5739 (JPO)
                     -v-
                                                                        ORDER
 Y AND P MADISON INC. et al.,
                        Defendants.


J. PAUL OETKEN, District Judge:

       A post-discovery status conference was held in this case on March 5, 2020. Plaintiffs

stated on the record that they agreed to the dismissal without prejudice of all claims against one

of the individual defendants, Michael Price, who is proceeding pro se. Mr. Price indicated that

he wanted an opportunity to argue that the dismissal should be with prejudice. As the Court

ruled during the conference, Mr. Price shall, on or before April 10, 2020, submit to the Court any

letter or memorandum, with relevant authorities, arguing for dismissal with prejudice, as

opposed to without prejudice. Any other party may respond within fourteen days of receipt of

Mr. Price’s submission.

       The Court will formally dismiss this action as to Mr. Price, but only after determining

whether the dismissal will be with or without prejudice. Because he will be dismissed from this

action, the settlement conference before Magistrate Judge Moses should include all parties other

than Mr. Price.




                                                 1
      SO ORDERED.

Dated: March 5, 2020
       New York, New York

                                ____________________________________
                                           J. PAUL OETKEN
                                       United States District Judge



COPY MAILED TO PRO SE PARTY BY CHAMBERS




                                  2
